Not for publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 03-1326

                              PAUL RADION,

                        Plaintiff, Appellant,

                                     v.

              NEW HAMPSHIRE SUPREME COURT, ET AL.,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro, U.S. District Judge].



                                  Before

                       Boudin, Chief Judge,
              Torruella and Selya, Circuit Judges.



     Paul L. Radion on brief pro se.
     Paul C. Semple, McSwiney, Semple, Bowers & Wise for appellee
Audrey Nelson.
     Peter W. Heed, Attorney General with whom Nancy J. Smith,
Senior Assistant Attorney General were on brief for appellees The
State of New Hampshire.



                          December 30, 2003
       Per Curiam.     Paul Radion has appealed the district court's

judgment dismissing his complaint.         We have reviewed the parties'

briefs and the record on appeal.         We affirm.

       Radion's attempt to obtain relief from the denial of his

claims in state court by purporting to cast a federal hue on these

claims is ineffective.      See Fortune v. Mulherrin, 533 F.2d 21, 22

(1st    Cir.   1976)     (per   curiam)     (an    allegation   that    an

unconstitutional result has been reached in a state court does not

vest a federal court with jurisdiction to review state proceedings

collaterally).       Radion's   claims   against   appellee   Nelson   were

correctly dismissed on res judicata grounds.          Similarly, Radion's

claims against the state court defendants were correctly dismissed,

inter alia, on grounds of judicial immunity.

       Affirmed.   See 1st Cir. R. 27(c).




                                   -2-